444 F.2d 538
AXE-FILM, INC., et al., Plaintiffs-Appellants,v.The HERTZ CORPORATION et al., Defendants-Appellees.
No. 71-1054 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 13, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; James A. Comiskey, Judge.
Jacob J. Meyer, Louis J. Dutrey, Clay, Coleman, Dutrey & Thomson, New Orleans, La., for plaintiffs-appellants.
Emile L. Turner, Jr., Turner & Skinner, New Orleans, La., for defendants-appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966